366 So. 2d 736 (1979)
Alton Ernest KELLEY and Mary Louise Kelley
v.
STATE DEPARTMENT OF PENSIONS AND SECURITY.
Civ. 1650.
Court of Civil Appeals of Alabama.
January 24, 1979.
*737 L. H. Walden, Montgomery, for appellants.
William J. Baxley, Atty. Gen., Mary Lee Stapp, General, Jamie L. Pettigrew, Asst. Attys. Gen., for appellee.
WRIGHT, Presiding Judge.
This is an appeal by the parents from a judgment of the Family Court of Montgomery County, Alabama, entered after hearing held as provided by § 12-15-65, Code of Alabama (1975). The parental rights of the parents of two minor children previously found to be dependent children under the statute were terminated and permanent custody of the children was given to the State Department of Pensions and Security for placing for adoption.
The only issue presented by this appeal is whether written reports of a social worker concerning her investigation and findings relating to the children and the parents were properly accepted into evidence by the court over the objection of hearsay interposed by counsel for the parents.
The argument of counsel for appellants consists of one paragraph covering less than half a page. It contends that appellants were deprived of the right to confront and examine the state's witnesses. The only authority cited is Section 6 of Article 1 of the Alabama Constitution. That article applies to the rights of an accused in a criminal prosecution and has no application in this case. The hearing here was a disposition hearing only and to no extent was a criminal prosecution.
Section 12-15-65(f), Code of Alabama (1975) specifically provides that the court at such hearings may receive oral and written reports and rely upon them to the extent of their probative value. The record shows that the reports were prepared in duplicate well in advance of the hearing and counsel was provided copies and opportunity to examine them. The author of the reports was in court and available for examination as to the content and source of the matters stated therein. Counsel was given opportunity to subpoena witnesses in relation thereto. We find no error in the admission and consideration of the reports by the court.
AFFIRMED.
BRADLEY and HOLMES, JJ., concur.